DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/21 has been entered.
Response to Amendment
The Amendment filed 7/15/21 has been entered.  Claims 1- 2, 4, 7, 10, 12, 14- 16, 18- 23, 25- 30, 32 and 35- 37 are amended.  Claims 1- 30, 32 and 35- 37 are pending and being addressed by this Action.
Reasons for Allowance
Claims 1- 30, 32 and 35- 37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach or suggest, in combination with the remainder of the claim limitations,  3LRM-EPD-0166 ii) a porous section configured for fluid flow therethrough, the porous section extending distally from the imperforate section distal portion to terminate at a porous section distal end, wherein the porous section distal end is not directly coupled to the distal eyelet, instead terminating proximal the distal eyelet, 
The closest cited prior art reference, Broome et al. (US Pub. No. 2004/0082967 A1) discloses two filters such that one filter has a porous section distal end that is not directly coupled to the distal eyelet, instead terminating proximal the distal eyelet, and wherein the porous section is spaced inwardly from the plurality of distal struts comprising the distal strut region of the frame.  However, Broome does not teach or suggest wherein, other than the conical filter, the embolic protection device does not have another filter.  See applicant’s Remarks, filed 7/15/21.
Kleshinski (US Pat. No. 6,245,012 B1) discloses a single free-standing filter (40) (Figs. 2- 3, 7 2)  3LRM-EPD-0166having a porous section (82) (Figs. 2- 3, 7) configured for fluid flow therethrough, wherein the porous section distal end (84) (Figs. 2- 3, 7) is not directly coupled to the distal eyelet (76) (Fig. 2), instead terminating proximal the distal eyelet (76), and wherein the porous section (82) is spaced inwardly from the plurality of distal struts (70, 72) (Fig. 2) comprising the distal strut region (48) (Fig. 2) of the frame (42) (Figs. 2- 3), but Kleshinski does not disclose an imperforated section.  Kleshinski, alone or in combination, does not teach or suggest an imperforated section, the imperforate section extending distally from an imperforate section proximal edge spaced from an .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        
/WADE MILES/Primary Examiner, Art Unit 3771